IN THE SUPREME COURT OF MISSISSIPPI
                                  NO. 97-CA-01092-SCT
LUCILLE SMITH
v.
FRANKLIN CUSTODIAN FUNDS, INC.

DATE OF JUDGMENT:                              SEPTEMBER 3, 1997
TRIAL JUDGE:                                   HON. HENRY LAFAYETTE LACKEY
COURT FROM WHICH APPEALED:                     LAFAYETTE COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                        GRADY FRANKLIN TOLLISON, III
ATTORNEY FOR APPELLEE:                         SHAWN N. SULLIVAN
NATURE OF THE CASE:                            CIVIL - OTHER
DISPOSITION:                                   REVERSED AND REMANDED - 10/22/98
MOTION FOR REHEARING FILED:                    11/12/98
MANDATE ISSUED:                                3/3/99




     BEFORE PRATHER, C.J., ROBERTS AND MILLS, JJ.


     MILLS, JUSTICE, FOR THE COURT:


¶1. On January 31, 1994, Bernie Smith, Junior and his wife Lucille filed a civil action in the Lafayette
County Circuit Court against Franklin Custodian Funds, Inc. The trial judge granted summary
judgment in August of 1997. Aggrieved, Lucille Smith(1) brings this appeal assigning the following
issues as error:

I. WHETHER SMITH'S CLAIMS ARE BARRED BY THE STATUTE OF LIMITATIONS.

II. WHETHER THERE IS SUFFICIENT PROOF OF A CONVERSION CLAIM.

III. WHETHER THERE IS SUFFICIENT PROOF OF THE UCC ARTICLE 8 CLAIMS.

IV. WHETHER THERE IS SUFFICIENT PROOF OF THE NEGLIGENCE CLAIMS.

                                  STATEMENT OF THE FACTS

¶2. Bernie L. Smith III, Lucille and Bernie Smith's son, owned and operated a business known as
Institutional Financial Services, Inc. which was a subsidiary of Raymond James and Associates, Inc.
Bernie III was employed by Institutional Financial Services and served as an investment advisor for
his parents Bernie and Lucille Smith Junior (hereinafter the Smiths) from 1986 until 1993. While he
was a representative for Raymond James Inc., Bernie III purchased shares of Franklin US
Government Securities Fund for the Smiths. On March 13, 1987, the Smiths owned securities valued
at $113, 733.30 in the Franklin US Government Securities Fund.

¶3. On or about March 13, 1987 Franklin Funds received an Irrevocable Stock or Bond Power
bearing signatures in the names of the Smiths. The form also bore a statement and seal in the name of
Raymond James which guaranteed that the Smiths' signatures were genuine. The form instructed
Franklin Funds to liquidate the securities in the Smiths' account. Lucille Smith claims that neither she
nor her husband signed the Irrevocable Stock or Bond Power and that Bernie III signed their names
to the document.

¶4. Upon receipt of the Irrevocable Stock or Bond Power form, Franklin Funds liquidated the
securities in the Smiths' account and issued a check on March 30, 1987 payable to "Raymond James
and Assoc. Inc. a/c Bernie and Lucille Smith J/T" in the amount of $113,733.30. Franklin Funds
mailed the check to Raymond James, Inc. which was listed as the Smith's brokerage company. Bernie
III received the Franklin Funds check and deposited it into the Raymond James, Inc. account.
Subsequently, Raymond James, Inc. issued a check to the Smiths. The Smiths never received this
check because Bernie III forged the Smiths' endorsement on the back of the check and deposited the
check into his personal account. Bernie III never repaid his parents.

¶5. Bernie III concealed his fraud from his parents by assuring the Smiths that their investments were
doing well and by sending them a $1200 per month income check which they believed to be income
produced from their investments.(2) The Smiths contend that they discovered Bernie III 's deceit in
March 1993. Subsequently, the Smiths gave notice to Franklin Funds that their securities were
liquidated without their authorization and asked Franklin Funds to restore their securities or pay the
proceeds. When Franklin Funds refused the Smiths brought this suit.

                                     STANDARD OF REVIEW

¶6. When reviewing a lower court's decision to grant summary judgment this Court will employ a de
novo standard of review. Moore ex rel. Benton County v. Renick, 626 So. 2d 148, 151 (Miss. 1993).
In other words, we will use the same standard applied by the trial court. Renick, 626 So. 2d at 151.
A de novo review of a case requires that we examine all evidence in the record in a light most
favorable to the non-moving party. Id. (citing Smith v. Sanders, 485 So. 2d 1051, 1054 (Miss. 1986)
. Mississippi Rule of Civil Procedure 56(c) dictates that summary judgment is only granted when the
moving party illustrates that there is no genuine issue of material fact and he is entitled to judgment
as a matter of law. Mink v. Andrew Jackson Cas. Ins. Co., 537 So. 2d 431, 433 (Miss. 1988). Thus,
when we review a Rule 56(c) motion that has been granted, we do not rule on the issues, but rather
we determine whether there are issues to be tried. Mink, 537 So.2d at 433.

I. WHETHER SMITH'S CLAIMS ARE BARRED BY THE STATUTE OF LIMITATIONS.

A. Whether the statute of limitations was tolled by the Fraudulent Concealment Statute.

¶7. The trial judge found that Smith's claims were barred by the statute of limitations because more
than six years had passed from the date the funds were liquidated until the date this action was
commenced. Smith claims that the statute of limitations was tolled by Mississippi's Fraudulent
Concealment statute. The Mississippi Fraudulent Concealment statute reads as follows:

     If a person liable to any personal action shall fraudulently conceal the cause of action from the
     knowledge of the person entitled thereto, the cause of action shall be deemed to have first
     accrued at, and not before, the time at which such fraud shall be, or with reasonable diligence
     might have been, first known or discovered.

Miss. Code Ann. § 15-1-67(1995).

¶8. This Court has interpreted an identical statute, § 2312 of the 1930 Mississippi Code, which
allows tolling of the applicable statute of limitations in a case in which a defendant or any person in
privity with a defendant fraudulently concealed a cause of action. Burton v. John Hancock Mut.
Life Ins. Co., 171 Miss. 596, 604,157 So. 525, 526 (1934). Since Franklin Funds did not commit the
fraud, the question is whether Franklin Funds was in privity with Bernie III.

¶9. Smith claims that Bernie III was in privity with Franklin Funds pursuant to a dealer agreement
between Franklin Funds and Raymond James, Inc. The agreement between Franklin Funds and
Raymond James, Inc. provided that Raymond James and its representatives would market and sell
Franklin Funds' securities and would in return receive commission on the sale of securities. Bernie III
was a registered representative of Raymond James and benefitted from the dealer agreement when he
bought shares of Franklin Funds for the Smiths. Smith claims that this mutual financial interest
between Bernie III and Franklin Funds creates privity between them.

¶10. Franklin Funds contends that the fraudulent concealment statute does not toll the statute of
limitations because Franklin Funds was not in privity with Bernie III. Franklin asserts that outside the
realm of disputes involving property estates, the fraudulent actor must be acting in the scope of an
agency relationship with the third party in order for the limitations period to be tolled against the
third party. Franklin Funds maintains that Bernie III was acting as Smith's agent and not as an agent
for Franklin Funds.

¶11. We hold that in order to toll the statute Smith must prove that Bernie III was in privity with
Franklin Funds or acting as an agent of Franklin Funds. The record does not reflect sufficient facts to
make this determination. For this reason, we reverse the summary judgment and remand this case for
trial.

¶12. In addition, Franklin Funds asserts that Smith's claim of fraudulent concealment should be
denied because Smith failed to plead fraudulent concealment with particularity. Franklin Funds notes
that Mississippi Rule of Civil Procedure 12(b) requires that fraud be pled with particularity. Franklin
Funds maintains that as a species of fraud, fraudulent concealment must also be pled with
particularity. J. Geils Band Employee Benefit Plan v. Smith Barney Shearson, Inc., 76 F.3d 1245,
1255 (1st Cir.), cert. denied, 117 S. Ct. 81 (1996). This argument is brought for the first time on
appeal. It is well settled that this Court will not address issues raised for the first time on appeal.
Crowe v. Smith, 603 So. 2d 301, 305 (Miss. 1992). Moreover, the statute of limitations is an
affirmative defense. Our rule does not provide for a responsive pleading after the assertion of an
affirmative defense. M.R.C.P. 7(a). The comment to Rule 7 states: "Affirmative defenses in the
answer are deemed denied or avoided, and a reply is required if the answer contains a counterclaim
denominated as such. Otherwise, a reply is unauthorized and may be stricken or disregarded."
Comment, M.R.C.P. 7. Fraudulent concealment raised in response to the statute of limitations
defense is not to be plead at all.

B. Whether the statute of limitations was tolled by the Discovery Rule.

¶13. Next, Smith contends that the statute of limitations was tolled by the discovery rule presented in
Mississippi Code Annotated § 15-1-49(2) which states:

     In actions for which no other period of limitation is prescribed and which involve latent injury
     or disease, the cause of action does not accrue until the plaintiff has discovered, or by
     reasonable diligence should have discovered, the injury.

Miss. Code Ann. § 15-1-49(2) (1975).

¶14. Smith asserts that a tort is not completed and the cause of action does not arise until the plaintiff
employing reasonable diligence discovers the injury. Franklin maintains that if the Court adopts
Smith's interpretation of § 15-1-49(2) then the statute would be broadened to allow any plaintiff who,
for whatever reason, failed to discover his claim, to use the discovery rule to toll the statute of
limitations. Franklin argues that this would effectively eliminate the words "latent injury" from the
statute.

¶15. In Owens-Illinois, Inc. v. Edwards, 573 So. 2d 704, 708-09 (Miss. 1990) we held that the
discovery rule will be applied to products liability cases. We opined that the cause of action accrues
and the statute of limitations begins at the time the plaintiff can reasonably be held to have knowledge
of the injury or disease. In Owens-Illinois, Charles Edwards was employed at the Ingalls
Shipbuilding facilities in Pascagoula, Mississippi from 1940 to 1984. Owens-Illinois, 573 So.2d at
705. From the beginning of his employment until 1976, Edwards was routinely exposed to asbestos.
On August 26, 1986 Edwards was diagnosed with an asbestos related disease. He filed suit against
his employer, Owens-Illinois, Inc. on September 29, 1986. Owens sought summary judgement
claiming that the statute of limitations had run since the last date Edwards was exposed to the
asbestos which caused his injury. We applied the discovery rule to toll the statute of limitations and
held that Edwards had a latent injury and that the statute of limitations did not begin to run until
August 26, 1986, the date that he was diagnosed with the injury.

¶16. We note that the majority of jurisdictions have held that the discovery rule will not apply to
actions involving conversion of negotiable instruments unless the defendant asserting the statute of
limitations is involved in fraudulent concealment. (3) We hold today that the rule adopted by a
majority of our sister jurisdictions is sound and should be applied in our jurisprudence. We therefore
hold that the discovery rule is inapplicable in actions involving conversion of negotiable instruments
unless the defendant asserting the statute of limitations is involved in the fraudulent concealment.

C. Whether the Statute of Limitations is tolled by the Continuing Tort Doctrine.

¶17. Smith asserts that the Continuing Tort Doctrine should toll the statute of limitations. This Court
defined the Continuing Tort Doctrine as follows:

     [W]here a tort involves a continuing or repeated injury, the cause of action accrues at, and
     limitations begin to run from, the date of the last injury, or when the tortious acts cease. Where
     the tortious act has been completed, or the tortious acts have ceased, the period of limitations
     will not be extended on the ground of a continuing wrong.

     A "continuing tort" is one inflicted over a period of time; it involves a wrongful conduct that is
     repeated until desisted, and each day creates a separate cause of action. A continuing tort
     sufficient to toll a statute of limitations is occasioned by a continual unlawful acts, not by
     continual ill effects from an original violation.

Stevens v. Lake, 615 So. 2d 1177, 1183 (Miss. 1993)(quoting C.J.S. Limitations of Actions, § 177at
230-31). Indeed, we opined that continuing or repeated injuries can give rise to liability even if they
persist outside the time period for the initial injury, but we noted that the defendant must commit
repeated acts of wrongful conduct. Stevens, 615 So.2d at 1183 (citing Hendrix v. City of Yazoo
City, 911 F.2d 1102 (5th Cir. 1990). We have held that we will not apply the continuing tort doctrine
when harm reverberates from one wrongful act or omission. Id.

¶18. The Franklin Funds shares were liquidated in March of 1987. There was no other time at which
the Franklin Funds were liquidated. Bernie III may have continued to conceal this act(4), but there
was only one act regarding Franklin Funds. Thus, if the Smiths were injured by Franklin Funds, they
were only injured once. Therefore, the Continuing Tort Doctrine does not toll the statute of
limitations.

¶19. Smith also maintains that the theory of equitable tolling tolls the statute of limitations in this
case. The theory of equitable tolling provides that where a plaintiff's delay in filing is caused by the
defendant's misrepresentation, the statute is tolled. Amburgey v. Corhart Refractories Corp., 936
F.2d 805, 810 (5th Cir. 1991). The Fifth Circuit in Amburgey and many other cases has applied
equitable tolling in situations involving actions against employers and the EEOC.(5)We do not find the
theory of equitable tolling applicable in this case.

II. WHETHER THERE IS SUFFICIENT PROOF OF A CONVERSION CLAIM.

¶20. In Misssissippi Motor Finance, Inc. v. Thomas, 246 Miss. 14, 149 So. 2d 20 (1963), this Court
set out the elements of conversion as follows: "To make out a conversion, there must be proof of a
wrongful possession, or the exercise of a dominion in exclusion or defiance of the owner's right, or of
an unauthorized and injurious use, or of a wrongful detention after demand." Sivilis v. Aldridge, 62
Okla. 89,162 P. 198. Paccar Financial Corp. v. Howard, 615 So. 2d 583, 587 (Miss. 1993)(quoting
Mississippi Motor Fin., 246 Miss. at 20,149 So.2d at 23). In other words, conversion requires the
intent to exercise dominion or control over goods inconsistent with the true owner's right. Walker v.
Brown, 501 So. 2d 358, 361 (Miss. 1987).

¶21. In the case sub judice, the trial judge opined that Franklin Funds delivered the proceeds to
Raymond James Inc., Lucille Smith's agent, and thus, there was no conversion. Smith contends that
Bernie III had no authority to liquidate her securities in Franklin Funds and therefore conversion
occurred when Franklin Funds liquidated the securities and sent Raymond James, Inc. a check. The
real issue here is whether Bernie III had authority to liquidate the Smiths' securities in Franklin Funds.
If the Smiths gave Bernie III this authority, then Franklin Funds did not convert the Smiths' property.
However, if he did not have this authority, then Franklin Funds may be guilty of conversion. The
record reflects that in another civil suit Lucille Smith admitted in her deposition that it was generally
permissible for Bernie III to liquidate her securities. However, in a sworn affidavit submitted to the
trial court on the fourteenth of May, Smith states that Bernie III did not have the authority to
liquidate her securities in Franklin Funds. Clearly, whether Bernie III had authority to liquidate these
securities is a question of fact to be resolved at trial. Thus, we find that the trial judge should have
allowed a jury to make this determination.

III. WHETHER THERE IS SUFFICIENT PROOF OF THE UCC ARTICLE 8 CLAIMS.

¶22. Smith asserts that she is entitled to recover her securities under Mississippi Code Annotated
§ § 75-8-311(b) and 75-8-404(3) (Supp. 1995). Smith is misguided in relying on sections of the code
that were enacted in 1990. The Franklin Funds were liquidated in 1987. Sections 75-8-311(b) and
75-8-404(3) were both revised in 1990 and repealed in 1996. Nothing in the 1990 revision indicated
that the legislature intended for the revisions to apply retroactively, so we must apply the revisions
prospectively which means that they do not apply to the present case.

¶23. The sections of the Code that Smith refers to that were effective in 1987 read as follows:

     Unless the owner has ratified an unauthorized indorsement or is otherwise precluded from
     asserting its ineffectiveness . . .

     (b) an issuer who registers the transfer of a security upon the unauthorized indorsement is
     subject to liability for improper registration.

Miss. Code Ann. § 75-8-311(b)(1972).

¶24. Franklin Funds notes that at the time this statute was effective, it defined securities as
"instruments" that are issued in bearer or registered form. Miss. Code Ann. § 75-8-102(1)(a)(1972).
Franklin contends that Smith's securities were uncertified securities(6)and as such were not the type
defined and dealt with by Section 75, Chapter 8 at the time the liquidation occurred. Further, Franklin
maintains that there was no violation of § 75-8-311 because Bernie III was authorized to transfer and
liquidate his parents' securities.

¶25. As stated supra, whether Bernie III had authorization to liquidate his parents' securities is a jury
question. We agree with Franklin's contention that § 75-8-311 does not apply if the Smiths' securities
were uncertified; however, the record is silent as to this issue. Therefore, we remand this issue to the
trial court to determine whether or not the Smiths' securities were certified. If they were certified,
then § 75-8-311 in effect in 1987 does apply to this case and a jury should determine whether Bernie
III was authorized to make the indorsement. If he was not, then Franklin Funds may be liable under §
75-8-311.

IV. WHETHER THERE IS SUFFICIENT PROOF OF THE NEGLIGENCE CLAIMS.

¶26. Finally, Smith maintains that Franklin Funds was negligent in allowing Bernie III to fraudulently
liquidate the Smiths' account without their authorization. Smith argues that Franklin Funds was their
broker and as such was in a fiduciary relationship with her and her husband and that it had a duty to
properly maintain their mutual fund account. Smith contends that Franklin Funds breached that duty
by failing to use reasonable care and allowing Bernie III to embezzle the funds in the account with
the use of a forged endorsement of a Redemption Request Form. She argues that Franklin Funds had
employed no method of detecting and preventing fraudulent liquidations, that it had no procedures to
verify the authenticity of her signature or her husband's signature, and that the signature guarantee
utilized by Franklin Funds was fraudulent. Further, she claims that Franklin Funds was negligent in
not obtaining their home mailing address which resulted in a failure to forward direct correspondence
to the Smiths.

¶27. Franklin Funds argues that it is an issuer of stocks rather than a broker. Franklin asserts that as
an issuer of stocks it did not owe any fiduciary duty to the Plaintiff. Further, Franklin maintains that
the Smiths made no effort to plead or prove that there was a fiduciary duty between themselves and
Franklin Funds. The Smiths did in fact plead that Franklin Funds was negligent. However, the Smiths
did not have an opportunity to put on evidence of a fiduciary relationship because summary
judgement was granted in favor of the defendants. Thus, we find Franklin's second contention to be
without merit.

¶28. This Court has held that determining the existence of a fiduciary relationship is a question of
fact. Peoples Bank & Trust Co. v. Cermack, 658 So. 2d 1352, 1358 (Miss. 1995). The person
asserting that a fiduciary relationship existed has the burden of proving the existence of such a
relationship by clear and convincing evidence. Id. (citing Norris v. Norris, 498 So. 2d 809, 813-814
(Miss. 1986)). In Cermack we adopted the standard for determining whether a fiduciary relationship
arises in a commercial transaction set forth by the Fifth Circuit in Carter Equipment v. John Deere
Indus. Equipment, 681 F.2d 386 (5th Cir. 1982), which is:

     ...a fiduciary relationship may arise in a commercial transaction when the circumstances
     establish that (1) the parties have "shared goals" in the other's commercial activity, (2) one party
     justifiably places trust or confidence in the integrity and fidelity of the other, and (3) the trusted
     party has effective control over the other party.

Cermack, 658 So.2d at 1359.

¶29. In the case sub judice, Smith cites cases in which brokers were found negligent for breaching
fiduciary duties to their clients. Lichtenstein v. Kidder, Peabody & Co., 840 F.Supp 374 (W.D. Pa.
1993); Merrill Lynch Pierce Fenner & Smith, Inc. v. Cheng, 901 F.2d 1124 (D.C. Cir. 1990). The
facts in the record on this point are sparse; however, it appears that Franklin Funds was an issuer of
stock and Bernie III and Raymond James Inc. were the Smiths' brokers. Thus, we find the cases cited
by Smith unpersuasive. Nonetheless, we hold that Smith should have been given the opportunity to
prove that Franklin Funds was negligent and that a fiduciary relationship existed. Therefore, we
remand this case for a trial.

                                            CONCLUSION

¶30. We hold that the trial judge should not have granted summary judgment in this case. Several
questions of fact need to be determined by a jury. First, a jury should decide whether there was
privity between Bernie III and Franklin Funds. If a jury finds that there was privity, then the statute of
limitations should be tolled by Mississippi's Fraudulent Concealment Statute, § 15-1-67 and Smith
should then be allowed to present her remaining claims to the fact finder.

¶31. REVERSED AND REMANDED.
PRATHER, C.J., SULLIVAN AND PITTMAN, P.JJ., BANKS, ROBERTS, SMITH AND
WALLER, JJ., CONCUR. McRAE, J., NOT PARTICIPATING.




1. Lucille Smith's husband Bernie Smith Jr. has passed away, so she is now the sole plaintiff.

2. Franklin Funds was one of many investments that the Smiths had with Raymond James, Inc.

3. Menichini v. Grant, 995 F.2d 1224, 1229 (3d Cir. 1993); Husker News Co. v. Mahaska State
Bank, 460 N.W.2d 476 (Iowa 1990); Kuwait Airways Corp. v. American Sec. Bank, 890 F.2d 456,
460-63, 466 (D.C. Cir. 1989); First Investors Corp. v. Citizens Bank, Inc.,757 F.Supp. 687, 690-92
(W.D.N.C. 1991), aff'd mem., 956 F.2d 263 (4th Cir. 1992); Wang v. Farmers State Bank of
Winner, 447 N.W.2d 516, 518-19 (S.D. 1989); Southwest Bank & Trust Co. v. Bankers
Commercial Life Ins. Co., 563 S.W.2d 329, 331-32 (Tex.Civ.App.1978); Gerber v. Manufacturers
Hanover Trust Co., 315 N.Y.S.2d 601, 603 (1970).

4. The Smiths had numerous investments, including Franklin Funds, through Bernie III and his
company. Although Bernie III had fraudulently cashed out many of their investments, he continued
sending them $1200 a month "dividend checks." The Smiths believed that these checks were
dividends from Franklin Funds as well as their other investments.

5. This Court and the Fifth Circuit have only employed the doctrine of equitable tolling in
employment cases which involve governmental agencies.

6. Uncertified securities are securities which are registered, but are not represented by any paper.